Per Curiam:
The order appealed from is reversed, without costs to either party, and the motion to modify the order for examination granted to the extent of striking out the words, “ and particularly in reference to the cancellation of the contract for the manufacture of primers for the Eddystone Ammunition Corporation, as alleged in paragraph ‘ Sixth ’ of plaintiff’s complaint,” on the ground that proof of the fact of or reason for such cancellation is no part of the plaintiff’s case. Present — Clarke, P. J., Scott, Dowling, Smith and Page, JJ. Order reversed, without costs, and motion to modify order for examination granted to extent stated in opinion.